Citation Nr: 1340703	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  09-30 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1978 to June 1982.  The Veteran also had active service with United States Air Force Reserve from February 2003 to December 2005, and 18 years of inactive service during an unspecified period of time.

These matters come before the Board of Veterans' Appeals (the Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The issues of entitlement to service connection for a left knee disability and entitlement to service connection for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A May 1984 rating decision that denied service connection for a left knee disability, on the basis that the Veteran's left knee disability existed prior to service and was not permanently aggravated therein.

2.  The evidence received since the final May 1984 denial is new and raises a reasonable possibility of substantiating the claim for service connection for a left knee disability.



CONCLUSIONS OF LAW

1.  The May 1984 RO decision that denied service connection for a left knee disability is final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left knee disability has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board notes that claim on appeal is being reopened and is subject to additional development on remand, as described below.  Accordingly, the Board will not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013), as further action is being requested in this case.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2013).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a rating decision dated May 1984, the Cleveland RO denied service connection for a left knee disability on the basis that the Veteran's left knee disability existed prior to service and any in-service aggravation was acute and transitory in nature.  The Veteran did not file a Notice of Disagreement or new and material evidence within one year, and the decision became final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2013).

The Veteran filed a claim to reopen in June 2006.  While the RO reopened the claim in the September 2007 rating decision, the Board is required to address the new and material claim in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

At the time of the May 1984 denial, the evidence of record consisted of private treatment records, service treatment records (STRs) and an April 1984 VA examination.

Since the May 1984 denial, the Veteran submitted a letter from Dr. B., an orthopedic surgeon, dated February 2008.  In that letter, Dr. B. opined that the Veteran's military service aggravated his left knee and could have contributed to more rapid arthritis in the Veteran's knee despite a documented pre-service injury.

The Board finds that the evidence is material since it provides evidence potentially relating a current disability to the Veteran's military service.  Thus, it raises a reasonable possibility of substantiating the Veteran's claim for service connection.  In light of the United States Court of Appeals for Veterans Claims (the Court) decision in Shade v. Shinseki, the Board finds that Dr. B.'s statement raises a reasonable possibility of substantiating the claim.  24 Vet. App. 110, 117 (2010) (noting that in determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim).  Moreover, the Board finds that Dr. B.'s February 2008 letter triggers VA's duty to assist the Veteran in providing him a VA examination.  Id.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156 (2013).

Accordingly, the claim is reopened.  To that extent only, the appeal is granted.  For reasons described below, however, additional development is required upon remand, and a final determination will not be made on this claim at the present time.


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a left knee disability is warranted.


REMAND

Service Connection for a Back Disability

The Veteran claims he injured his back on three occasions while on Reserve duty, specifically on January 12, 1987, March 5, 1988, and February 15, 1989.  The RO denied the claim for service connection on the grounds that the Veteran was not on active duty on January 12, 1987, and was a civilian employee of the Department of the Air Force.  The claims folder does not contain personnel records documenting the Veteran's status of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) during any of the pertinent periods of time.  Additionally, the Veteran was not provided a VA examination to assess the extent or etiology of any current back disability.

The Board finds that VA has not made sufficient attempts to verify the specific dates and corresponding types of the Veteran's Reserve military service.  Therefore, the claim must be remanded for VA to make such efforts.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

On remand, the RO or AMC should verify the Veteran's ACDUTRA and INACDUTRA service for the following periods: January 11, 1987 to January 18, 1987; March 2, 1988 to March 9, 1988; and February 12, 1989 to February 19, 1989.  Following that, if warranted, the Veteran should be afforded a VA examination to determine the extent and etiology of any current back disability.

Service Connection for a Left Knee Disability

Having reopened the Veteran's claim for service connection for a left knee disability, the Board has jurisdiction to review the issue de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claim for service connection must be remanded for further evidentiary development.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  The Veteran has not been afforded a VA examination.  In light of the evidence the Veteran has submitted regarding the etiology of his left knee disability, the Veteran should be afforded a VA examination to address the etiology of any present left knee disability.

Accordingly, the case is REMANDED for the following actions:

1.  Verify through the appropriate agencies the specific dates of ACDUTRA or INACDUTRA for the following periods: January 11, 1987 to January 18, 1987; March 2, 1988 to March 9, 1988; and February 12, 1989 to February 19, 1989.  Reports of retirement points do not contain the necessary information in this regard.

Additionally, please ensure that all available service personnel and medical records from Air Force Reserve service from 1984 through 2008 are associated with the claims file.  

All efforts to obtain these records should be fully documented.

2.  After completion of the above development, if deemed warranted, schedule the Veteran for a VA examination to obtain a medical opinion concerning the etiology of any back disability on the basis of in-service incurrence or aggravation during his ACDUTRA and INACDUTRA service.  The examiner is specifically requested to opine whether it is at least as likely as not (50 percent probability or greater) that any current back disability is related to the Veteran's ACDUTRA and INACDUTRA service.  In this regard, the examiner's attention is directed to the Veteran's treatment records relating to his back, as well as the May 1989 Line of Duty determination documenting back trauma the Veteran suffered while at Roosevelt Roads NAS.  

3.  With regard to his claim for entitlement to service connection for a left knee disability, schedule the Veteran for an examination.  The examiner is requested to opine as to whether the Veteran's left knee disability was clearly and unmistakably (obviously or manifestly) was not aggravated (increased in severity beyond the natural progression of the disability) during his two periods of active duty.  In this regard, the examiner's attention is directed to the Veteran's service treatment records relating to his left knee, as well as the January 2005 Line of Duty determination documenting knee trauma the Veteran suffered while loading A-bags in November 2003.

The examiner is also specifically requested to opine whether it is at least as likely as not (50 percent probability or greater) that any left knee disability was caused or aggravated by a period of ACDUTRA or INACDUTRA. 

4.  For both examinations, the claims folder should be made available to, and reviewed by, the examiner, and the examiner should note in the report that the claims file was reviewed.  All indicated tests should be performed, and all findings reported in detail.  The Veteran should be provided an opportunity to describe problems he has had with his left knee and his back during and since his discharge from service.  Any opinions rendered should be accompanied by complete rationales.

5.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.  Thereafter, consider all of the evidence of record and readjudicate the service connection claims for left knee and back disabilities.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


